DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's submission filed on 7/28/2021 has been entered.  Applicant canceled claims 1-8, amended claims 9, 11-14, 17-19, and added claims 21-28.  The claims 9-28 are pending.

	
	Response to Arguments
Applicant’s arguments, filed 7/2/2021, with respect to the previous Office Action have been fully considered and are persuasive.  All previous objections and rejections have been withdrawn.   

	Allowable Subject Matter
The claims 9-28 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claims 9, 14, and 21 define the distinct features, monitoring a presence of one or more parties with respect to a computing device in an environment and responsive to determining that at least one of the one or more parties present in the environment is not designated to access data stored in the computing device, moving the data to a location that is outside of the computing device, to which the computing device does not have access.  The closest prior art, Golander et al. (US Pub No 2009/0295534), discloses detecting a person using RFID badge that is allowed to be within a secure area and initiating prespecified action responsive to detecting the person is not allowed to be in the area, where the prespecified action are mostly generating an alert to an authorized person, placed under video surveillance, or make a record of actions performed by this person, which fails to suggest the claimed limitations as mentioned .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, Porter (US Patent No 10,824,741) disclosing a relevant monitoring unit detecting an event has occurred at a property and initiating a data protection protocol

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU LE whose telephone number is (571)270-7217.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL COLIN can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 



/Chau Le/Primary Examiner, Art Unit 2493